Citation Nr: 1142325	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating for anxiety disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for right hip disability, status post right hip replacement, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1944.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the New York, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 30 percent rating for right hip disability, continued a 30 percent rating for anxiety disorder, and denied a TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By an August 2010 decision, the Board denied entitlement to a disability rating in excess of 30 percent for anxiety disorder.  At that time, the Board also remanded the issues of an increased rating for right hip disability and of a TDIU to the agency of original jurisdiction (AOJ) for additional development.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Veteran's representative before the Court and VA General Counsel filed a joint motion to vacate and remand the Board's August 2010 decision as to the issue of entitlement to a disability rating in excess of 30 percent for anxiety disorder.  In an April 2011 order, the Court granted the joint motion and remanded the anxiety disorder claim to the Board for compliance with the joint motion.  The issues of an increased rating for right hip disability and of a TDIU were not addressed by the Court.

The issues of an increased rating for right hip disability and of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDING OF FACT

The Veteran's service-connected anxiety disorder is manifested by symptoms that include anxiety, irritability, angry outbursts, an aversion affecting bathroom use, and occasional sleep disturbance, which result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The Veteran's impairment due to his anxiety disorder does not meet the criteria for a disability rating higher than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9413, 9424 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in November 2006, January 2007, February 2008, and May 2008.  In those letters, the RO advised the Veteran what information and evidence was needed to substantiate claims for service connection, increased ratings, and TDIU ratings.  The RO informed the Veteran what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The RO also advised the Veteran how VA determines effective dates.  The case was last adjudicated in an October 2009 supplemental statement of the case.  With respect to the claim for an increased rating for anxiety disorder, the RO fulfilled the VCAA notice requirements before the July 2007 rating decision denying that claim.  VA has made reasonable efforts to obtain records relevant to that claim, including service treatment records, post-service treatment records, and VA examination reports.  The examination reports contain sufficient evidence for evaluating the Veteran's anxiety disorder in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has substantially complied with the notice and assistance requirements; and the Veteran is not prejudiced by a decision on that claim at this time. 

Anxiety Disorder

The RO initially described the Veteran's service-connected mental disorder as a conversion disorder, and more recently has evaluated it as an anxiety disorder.  The Veteran contends that a disability rating higher than 30 percent is warranted for the disorder.  In March 2006, the Board denied on appeal a rating higher than 30 percent for the Veteran's anxiety disorder.  In October 2006, the Veteran submitted a new claim for an increased rating for that disorder.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011), including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board will consider whether different ratings are warranted for different time periods.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The General Rating Formula for Mental Disorders in the VA rating schedule applies to somatoform disorders and anxiety disorders.  38 C.F.R. § 4.130.  The Formula is as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  ............................ 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  .................................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ................................. 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)  . 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  .................................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  .................................... 0 percent

Medical records show that in 1972 the Veteran was found to have subdural hematomas.  He underwent brain surgeries to address that disorder.  The Veteran has reported that he left his employment with a city sanitation department at that time, and that he has not held employment since.

The Veteran had VA mental health consultations and treatment in 2000.  At that time, the Veteran reported that he was retired and that he lived with his wife.  He complained of anxiety, anger, irritability, and episodes of depression.  He related a history of nightmares and ruminations about his war experiences.  He indicated that he had interrupted sleep.  He reported recent mild memory impairment.

Mental health clinicians who saw the Veteran found that he was alert and oriented.  They described the Veteran's mood as tense and anxious.  They found no impairment of cognition, thought processes, or judgment.  One clinician provided an impression of possible posttraumatic stress disorder (PTSD).  In January 2000, a clinician provided an impression of neurosis, conversion disorder.  That examiner assigned a Global Assessment of Functioning (GAF) score of 60.  In September 2000, a clinician provided an impression of organic affective syndrome, and assigned a GAF score of 42.  That clinician prescribed Paxil.

The Veteran had VA mental health consultations in July 2002.  He stated that back pain he experienced during service was thought to be psychogenic.  He indicated that he believed that his ongoing back pain was due to arthritis.  He stated that he sometimes was unable to sleep through the night.  He related feeling anxious.  He reported having discontinued taking Paxil soon after it was prescribed.  The treating clinicians observed no abnormal behavior.  The clinicians found that the Veteran seemed distractible, with impaired concentration, and an anxious and labile mood.  His memory and thought processes seemed normal, and his judgment, insight, and impulse control were good.  There was no evidence of delusions or hallucinations.  A clinician provided an impression of neurosis.

In a January 2003 physician's questionnaire, a VA clinician indicated that the Veteran had a depressed mood, anxiety, irritability, temper outbursts, and poor impulse control.  The clinician stated that the Veteran had difficulty in maintaining relationships due to his irritability, anxiety, and poor impulse control.  The clinician reported that the Veteran's anxiety, nightmares, and unwanted thoughts had increased in recent years, and that the manifestations of his mental disorder affected his daily functioning.  The clinician assigned a GAF score of 55.

In a March 2004 statement, the Veteran's wife wrote that reported that the Veteran felt unable to use a bathroom when any person was within hearing range.  She stated that after the Veteran's blood clots and resulting brain surgeries he became irritable and less patient.

On VA mental health examination in June 2005, the Veteran reported continuing irritability and social awkwardness.  He related an ongoing need to be well away from others when he used a bathroom.  He stated that he had frequent arguments with his wife.  He reported occasional middle insomnia and some fatigue during the day.  The Veteran did not indicate that his psychiatric symptoms had any significant effect on his leaving employment in the 1970s and remaining unemployed since.  He indicated that presently he spent most of his time watching television, that he adequately managed dressing, eating, and his finances, and that he and his wife saw their children and grandchildren occasionally.

The examining psychologist found that the Veteran was oriented, with appropriate behavior and normal speech and thought process.  Memory, attention, concentration, judgment, and insight were all adequate.  The Veteran did not report panic attacks, obsessive thoughts, delusions or hallucinations.  The examiner opined that anxiety disorder was an appropriate diagnosis, and that the disorder was a continuation of the condition previously diagnosed as conversion disorder.  The examiner assigned a GAF score of 63.

On VA mental health examination in November 2006, the Veteran reported that he was not currently receiving mental health treatment.  He stated that in August 2006 he had a stroke, with resulting visual impairment.  He indicated that he continued to avoid using public restrooms when others were present.  He reported that he had frequent outbursts of temper, manifested by angry verbal tirades.  He reported occasional sleep disturbance and daytime fatigue.  He did not report any panic attacks, phobias, obsessive thoughts, or rituals that interfered with functioning.  The Veteran and his wife each indicated that there was frequent and serious stress between them.  The Veteran reported that he spent time at a senior center, and that he had good relationships with his children and grandchildren.  He indicated that he managed his daily activities.

The examining psychologist found that the Veteran was oriented and had a mildly dysphoric mood.  There was no sign of impairment of communication or thought process.  The Veteran did not report delusions, hallucinations, or suicidal or homicidal ideation.  Memory was intact, and concentration and attention were adequate.  The examiner continued the diagnosis of anxiety disorder, and assigned a GAF score of 62.

In a December 2006 statement, the Veteran's wife reported that the Veteran's long history of tension, violence, and unprovoked rage had recently intensified.  She related episodes of verbal attacks and physical violence by the Veteran.  Also in December 2006, a social worker reported that the Veteran's wife received counseling due to verbal abuse and violence from the Veteran.

On VA mental health examination in March 2008, the Veteran reported having ongoing anxiety about bathroom use, and having occasional sleep disturbance caused by dreams.  He stated that his relationship with his wife had become calmer recently, and that they had fewer arguments.  He reported that he competently managed his daily activities.  The examiner noted that the Veteran did not attribute his long term unemployment to his psychiatric symptoms.  On examination, the Veteran was oriented and his behavior was appropriate.  His mood was mildly irritable.  His speech and thought process were normal, and he showed judgment and insight.  There was no evidence of delusions or hallucinations.  He did not report panic attacks.  The examiner concluded that the Veteran's psychiatric symptoms had transient or mild effects on his ability to perform occupational tasks.  The examiner assigned a GAF score of 62.

In a March 2008 statement, the Veteran's wife asserted that the Veteran was overly obsessed with the management of his bowel movements.  She also stated that the Veteran was often disoriented in their home, in the homes of their grown children, and when riding around in their town.  She reported that his bathing and clothing changes had become inappropriately infrequent.  In a May 2008 statement, the Veteran asserted that his psychiatric disorder was worsening over time.  In a March 2010 statement, the Veteran's wife reported that the Veteran had a long history of irritability and anger.  She indicated that he was restless at night, and did not sleep well.  She stated that he eventually indicated that he had nightmares and flashbacks regarding his war experiences.

Also in March 2010, a social worker who had counseled the Veteran stated that the Veteran has PTSD, manifested by symptoms of anxiety, such as palpitations, rapid heart beat, difficulty sleeping, nightmares, and unprovoked anger/rage.  Additionally, the social worker noted that the Veteran manifests the features of PTSD stipulated by DSM-IV, including avoidance of thoughts and feelings associated with the trauma, feelings of detachment, and unprovoked irritability with periods of violence.

The April 2011 joint motion for remand indicated that the date when the Veteran filed his increased rating claim should be more closely addressed.  Although multiple submissions were made in October 2006 and November 2006, the appropriate date of receipt of the claim is October 27, 2006-the date the Veteran's representative initially submitted a claim.

Evidence regarding the Veteran's mental condition from one year prior to the date of receipt of claim forward shows that the disability is manifested by symptoms that include anxiety, irritability, angry outbursts, an aversion affecting bathroom use, and occasional sleep disturbance.  As the April 2011 joint motion for remand notes, although the symptoms identified in the General Rating Formula for Mental Disorders serve as examples of the type of symptoms associated with a particular rating, the level of occupational and social impairment caused by the mental disorder is the necessary determination for rating mental disorders.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In consideration of the evidence of record, the Board finds that the manifestations of the Veteran's service-connected anxiety disorder more closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This level of impairment is contemplated by the 30 percent rating that has already been assigned.  See 38 C.F.R. § 4.130.

The Board accords great evidentiary weight to the November 2006 and March 2008 VA psychiatric examination reports.  The same VA licensed psychologist conducted both examinations.  Both examination reports consisted of a notation of the Veteran's accurate medical history, a recitation of the Veteran's reported symptoms, and a mental status examination, as well as a diagnosis in accordance with the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a) (2011) (requiring a diagnosis of a mental disorder to conform to DSM-IV).  The examiner was able to review the claims file during the March 2008 examination.

The examinations were reflective of a similar level of impairment on both occasions.  Significantly, a GAF score of 62 was assigned by the examiner (with a notation that the Veteran's GAF score was as high as 66 in the previous year).  According to DSM-IV, a GAF score between 61 and 70 is akin to "some mild symptoms," such as depressed mood and mild insomnia, or some difficulty in social and occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  This is the type of symptomatology and impairment set forth in the criteria for a 30 percent rating.  In fact, in the March 2008 report, the VA examiner characterized the signs and symptoms of the Veteran's mental disorder as transient and mild resulting in a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The express characterization of the level of disability is actually more akin to a 10 percent rating compared to a 30 percent rating.

The April 2011 joint motion for remand states that the Board must consider the Veteran's symptoms of irritability and angry outbursts, including towards his wife, in the determination of the appropriate disability rating level.  The Board notes that VA examiner's two assessments of the severity level of the Veteran's anxiety disorder considered his irritability and marital conflict.  Even with these manifestations, the examiner concluded that no lower than a GAF score of 62 should be assigned and that, in March 2008, the mental disorder essentially caused only transient or mild impairment.  This is consistent with the VA examiner's discussion of the occupational and social impairment caused by the Veteran's anxiety disorder.  In both examination reports, the examiner found that the psychiatric symptoms had no significant effect on the Veteran's ability to work except when he was in the infantry during World War II.  Additionally, social impairment consisted of mild anxiety regarding the use of bathrooms and a highly-conflicted marriage.

Higher ratings call for a difficulty or an inability in establishing and maintaining effective work and social relationships.  Here, the evidence shows no significant effect on the Veteran's ability to work.  The VA examiner even noted that the Veteran did not attribute his retirement and subsequent unemployment to psychological problems.  Additionally, although there is impairment in the Veteran's marital relationship, he nevertheless has been married for over 60 years.  Moreover, he frequented a senior center for social activities until physical limitations prevented him from doing so, and the Veteran has loving relationships with his children and grandchildren.  This is not the type of evidence reflective of a difficulty or an inability in establishing and maintaining effective work and social relationships.

The April 2011 joint motion for remand also identified for consideration the March 2010 social worker's report that included the language of "anxiety, such as palpitations, rapid heart beat, difficulty sleeping, nightmares, and unprovoked anger/rage" and "unprovoked irritability with periods of violence."  The Board does not find this evidence to be as evidentiary valuable as the two VA examination reports.  First, the Board lends more credence to the assessment by a licensed psychologist compared to a social worker.  Second, the social worker identified the Veteran's mental disorder as PTSD.  Although one clinician provided an impression of possible PTSD, the Veteran's mental disorder has never been clinically diagnosed as PTSD.  The VA examiner explained that the diagnosis is anxiety disorder, not otherwise specified, which represents a continuation of the originally diagnosed conversion disorder.  The social worker's characterization of the disorder as PTSD, which multiple clinicians with greater expertise have not assessed, calls into question the competency of the March 2010 report.  Next, the March 2010 report does not include a GAF score.  Moreover, the social worker stated that the Veteran's anger outbursts and intolerance of others attitudes have led him to a life of solitude.  This is not an accurate statement based on the other evidence of record as the Veteran has been married for over 60 years, has a good relationship with his children and grandchildren, and visited the senior center for social activity.  Furthermore, these deficiencies in the March 2010 report highlight that the social worker was not able to review the claims file and the evidence therein.  The VA examiner was able to do so.  Although review of the claims file is not always essential, it is certainly another factor to weigh when comparing assessments.  Finally, although the social worker used phraseology that is found even in the criteria for a 70 percent rating (such as unprovoked irritability with periods of violence), the level of occupational and social impairment is of primary importance when making a determination of the appropriate disability rating.  See Mauerhan, 16 Vet. App. at 443.  Here, the VA examiner considered the Veteran's symptoms of irritability and anger outbursts, and found that the symptoms resulted in approximately mild symptomatology-both in an express characterization and with consideration of the assigned GAF scores.  For these reasons, the Board accords greater evidentiary weight to the VA examination reports and does not find the March 2010 social worker's report particularly useful in evaluating the Veteran's service-connected anxiety disorder.

Overall, the manifestations of the Veteran's anxiety disorder most closely resemble the criteria for a 30 percent rating, the rating currently assigned.  Thus, a rating in excess of 30 percent is not warranted.  This is so during any point of the rating period on appeal.  See Hart, 21 Vet. App. at 505.

VA may assign an extra-schedular rating when there is an exceptional or unusual disability picture that makes it impractical to apply the regular standards of the rating schedule.  An exceptional or unusual disability picture is characterized by factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2011).  The Board does not have the authority to assign an extra-schedular rating in the first instance.  When an extra-schedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In determining whether a case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b), the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral  for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the disability are contemplated by the schedular criteria.  The Veteran has not had frequent hospitalizations for his psychiatric disability.  He has not been employed for many years, but his psychiatric disability does not impair his functioning to an extent that markedly interferes with his capacity for employment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to a disability rating in excess of 30 percent for anxiety disorder is denied.


REMAND

As noted in the introduction, in August 2010, the Board remanded the remanded the issues of an increased rating for right hip disability and of a TDIU to the AOJ for additional development.  The development to be accomplished included the scheduling of the Veteran for a VA examination of the Veteran's right hip to determine the current manifestations and severity of his service-connected right hip disability.  Additionally, an opinion was to be provided as to the likelihood that the Veteran's service-connected disabilities make the Veteran unemployable.  Thereafter, a supplemental statement of the case was to be issued if any benefit sought remained denied.

It appears that the AMC has accomplished some of the development set forth in the August 2010 remand.  However, the requested development has not been completed in its entirety; particularly, there is no supplemental statement of the case in the record presently before the Board.  Substantial compliance with the Board's remand instructions may not have been achieved by the AMC on account of the completion of the appellate process at the Court level concerning the issue decided above.  
Nevertheless, the Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Thus, the Board must remand the issues of an increased rating for right hip disability and of a TDIU to the AOJ for completion of the directives set forth in the August 2010 remand.

Accordingly, these issues are REMANDED for the following action:

Complete the development set forth in the remand section of the August 2010 Board decision with respect to the issues of an increased rating for right hip disability and of a TDIU.  After completion of the development, review the expanded record and determine if the Veteran's claims can be granted.  If any the benefits sought remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


